Citation Nr: 1135880	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired chronic psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1992; prior thereto, she also served on several periods of active duty for training (ACDUTRA) in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for PTSD.

In September 2006, the Veteran appeared at the RO to present oral testimony in support of her claim before a Decision Review Officer.  A transcript of this hearing is associated with the claims file for the Board's consideration.

In November 2009, the Board remanded the case to the RO via the Appeals Management Center in Washington, D.C., for additional evidentiary and procedural development, after which the claim was readjudicated and the prior denial confirmed in a May 2011 rating decision/supplemental statement of the case.  The case was then returned to the Board in June 2011, and the Veteran now continues her appeal.


FINDINGS OF FACT

1.  The credible evidence establishes that the Veteran was a victim of sexual assault that occurred during her period of ACDUTRA with the 861st QM (Quartermaster) Company in May 1980.

2.  The Veteran's Axis I diagnoses of chronic depressive disorder (not otherwise specified) and anxiety disorder (not otherwise specified) have been objectively linked to service through a sexual assault that occurred during her period of ACDUTRA with the 861st QM (Quartermaster) Company in May 1980.        


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, her diagnoses of chronic depressive disorder (not otherwise specified) and anxiety disorder (not otherwise specified) were incurred as the result of a sexual assault that occurred during ACDUTRA.  38 U.S.C.A. §§ 101(2), (22)(A), (24)(B), 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disability, as the benefit sought on appeal is being granted in full, as discussed below, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the notice requirements of the VCAA or whether VA's duty to assist the Veteran in the development of her claim have been satisfied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or ACDUTRA, or for disability resulting from injury incurred during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(22), (23) (West 2002); 38 C.F.R. § 3.6(a), (c), (d).

As relevant, prior to her period of active duty from April 1986 to June 1992, the Veteran served on multiple periods of ACDUTRA in the Army Reserve.  Army Reserve personnel records pertinent to these periods of ACDUTRA objectively demonstrate that in May 1980, she served on a 12-day period of ACDUTRA with the 861st QM (Quartermaster) Company.  The pertinent records also reflect that the administrative clerk of this unit during the period at issue was a non-commissioned officer named G.D.M.  The Veteran's personnel records from her period of active duty from April 1986 to June 1992 indicate that her service was largely exemplary, marred only by a single incident at the end of service, in which she was charged with cocaine use and was ultimately discharged from active duty as being not deemed suitable for re-enlistment, albeit with service that was characterized as honorable. 

The Veteran claims entitlement to service connection for a chronic acquired psychiatric disorder (claimed as PTSD) due to a sexual assault stressor.  According to her account, she was raped by multiple unknown assailants in an incident that occurred during a 12-day period of ACDUTRA with the 861st QM (Quartermaster) Company in May 1980.  She stated that during this period of ACDUTRA, she was in North Carolina attending drill at Fort Bragg, which was located adjacent to Pope Air Force Base (AFB).  While off-duty on a Friday evening, she was socializing at the Pope AFB non-commissioned officers' (NCO) club when she met the acquaintance of an unknown serviceman.  She lost consciousness during the course of the evening and when she regained consciousness she found herself in the emergency room of Womack Army Medical Center at Fort Bragg, where she was told that she was brought in by a man who did not leave his name, remain for questioning, or make a report other than he saw that the unconscious Veteran had a military identification card on her and so he deemed it appropriate to take her to the nearest military medical facility.  The Veteran believed that she was given a drugged drink at some point during her visit to the NCO club at Pope AFB, as she had no recollection of the evening beyond meeting the serviceman and no memory prior to waking up at Womack Army Medical Center.  She was informed by the attending physicians that she had been sexually assaulted by several men, as they found semen that was traceable to more than one individual and bruises and other marks on her arms, inner thighs, and genitalia consistent with rape.  The Veteran was treated and then released from Womack Army Medical Center on Sunday with the advisory that she obtain victim counseling.  The Veteran then reported for duty on Monday, where she reported the incident to her commanding NCO (identified as "1st Sergeant Armbruster").  However, she was told by 1st Sergeant A. that her own flirtatious behavior may have caused her rape and no further action was taken.  She stated that she did not seek counseling immediately after the rape incident because Armbruster's unsympathetic remark convinced her that her superiors would never support or approve a request from her to receive counseling.  She thereafter continued to serve in the military, including a period of active duty that lasted for over six years, but she internalized her emotions over the traumatic incident and self-medicated herself with alcohol, becoming what she described as a functioning alcoholic, able to execute her professional obligations while on duty and drinking to cope with her trauma off duty.  At the time of the incident, she was married but separated from her then-spouse, Mr. F.C.  She stated that she did not report the incident immediately afterward to Mr. F. C., but revealed it to him much later.  

(The Board notes at this juncture that attempts to obtain records from Womack Army Medical Center at Fort Bragg regarding the Veteran's alleged treatment for injuries sustained in a sexual assault in May 1980 were unsuccessful, although it appears from a review of the documentation pertinent to VA's search for these records that the military hospital only searched for records pertaining to the Veteran's current last name, and did not include her two other last names that she previously held in its search, despite being advised to do so by the Board in its remand of November 2009.  Notwithstanding this lapse in compliance with the Board's instructions, because of the fully favorable outcome of this appellate decision, a remand for further evidentiary development in this regard is deemed unnecessary.)     

In a written statement dated in May 2010, G.D.M. reported that he was the administrative clerk of the 861st QM (Quartermaster) Company during the time of the appellant's period of ACDUTRA in May 1980.  He stated that the Veteran had recently re-established contact with him after a lapse of over 20 years, requesting that he present VA with any information he could personally recall regarding when she was the victim of a sexual assault that occurred during ACDUTRA.  G.D.M. then presented a detailed account of his personal recollections of the Veteran during the time of her reported rape, including that he had actually viewed the bruises on her body that were sustained during the assault, her distressed state of mind at the time of the incident, the indifference of her superior, 1st Sergeant W.A., Sr., when presented with the particulars of the rape, and the subsequent observable changes in the Veteran's mood and demeanor in the months following the rape.  Although G.D.M. stated that he was not present to witness the events prior to her alleged rape, he was present to see and converse with the Veteran in the immediate aftermath of the incident and presented statements that the Veteran related to him at the time regarding the incident that are consistent with the Veteran's current accounts.  G.D.M. also expressed his belief in the credibility of the Veteran's with regard to her account. 

Associated with the Veteran's claims file are VA medical records for the period from 1998 to 2011, which include counseling and treatment reports for Axis I diagnoses of PTSD, depressive disorder (not otherwise specified) (NOS), and anxiety disorder (NOS), associated with her accounts of having been sexually abused prior to military service by her stepfather, the aforementioned rape incident during ACDUTRA, and being the victim of a sexual assault that occurred after her period of active duty, in which she was beaten and raped by a man she was dating.  According to her account, the assailant was charged and served time in prison for the rape.

VA psychiatric treatment reports dated 2010 - 2011, which include the report of a VA psychiatric examination conducted in October 2010 (with an associated addendum opinion dated in January 2011), show that following exhaustive clinical assessment and psychological testing (including the administration of an objective questionnaire test during this period), the examining and treating psychiatric healthcare providers determined that although the Veteran met some of the criteria for PTSD, she did not meet the full criteria to support a clinical diagnosis of PTSD on Axis I.  Her ultimate Axis I diagnoses were depressive disorder (NOS) and anxiety disorder (NOS).  A nexus opinion was presented in a January 2011 addendum, in which the opining psychiatrist reviewed the Veteran's clinical history and presented the following statement:

[This Veteran does] not meet all the criteria for PTSD but has problems with depression and anxiety.  She has a very complicated history.  She does give [a] history of sexual abuse multiple times in her life (childhood, during military and post military) and had a physically and emotionally abusive mother.  She is quite prone for depression and anxiety.  

In spite of the [negative] environment she grew up [in] she was able to do [fairly] well in school and had positive support from her grandmother.  Unfortunately, the recurrence of abuse, her substance abuse [in service] (probably her way of dealing with her stress) and the military service have complicated her mental health issues.  So the [Veteran's] depressive disorder and anxiety disorder are at least as likely as not due to or [are] a result of [her] military service.

After a full review of the record, the Board concludes that the testimonial evidence submitted by the Veteran and her witness, G.D.M., are credible for purposes of establishing the veracity of the stressor incident alleged to have occurred in May 1980 during a period of ACDUTRA, in which the Veteran was the victim of a sexual assault.  The Board also finds that the clinical and testimonial evidence is in relative equipoise as to whether the Veteran's current psychiatric disorder existed prior to service or had its onset during her period of ACDUTRA in May 1980, given her clinical history of childhood abuse.  However, there is no documented evidence of a psychiatric diagnosis prior to service or the May 1980 period of ACDUTRA.  The nexus question turns on the January 2011 addendum opinion of a VA psychiatrist, who essentially concludes that it is as likely as not that the Veteran's psychiatric disorder was the result of her military service, with inferences to her account of being sexually assaulted during ACDUTRA.  Therefore, affording the Veteran the benefit of the doubt, the Board concludes service connection for depressive disorder (NOS) and anxiety disorder (NOS) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depressive disorder (NOS) and anxiety disorder (NOS) is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


